DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on April 26th, 2022 for application no. 17/206,817 filed on March 19th, 2021. Claims 1-8 are pending. In the present amendment, claims 4-5 are amended.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Cesare A. Sclafani on May 16th, 2022. The application has been amended as follows:

The abstract (lines 1-2) has been amended to read, “A torque vectoring device comprises: a”.

Response to Arguments
The Applicant's arguments filed April 26th, 2022 are in response to the Office Action mailed January 28th, 2022 and the interview conducted on February 2nd, 2022. The Applicant's arguments have been fully considered.
Regarding Claim 4, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn.
Regarding Claim 1, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a torque vectoring device having the combination of features recited in claim 1, and particularly “a first rotary shaft and a second rotary shaft extending coaxially while being allowed to rotate relatively to each other”, “a differential mechanism that distributes the torque delivered to the input member to the first rotary shaft and the second rotary shaft, and that allows the first rotary shaft and the second rotary shaft to rotate at different speeds”, “wherein the differential mechanism comprises a first power transmission gear set and a second power transmission gear set arranged coaxially with the first rotary shaft and the second rotary shaft” and “the speed increasing sun gear is fixed and not allowed to rotate, the speed increasing carrier is connected to the input member to be rotated integrally with the input member, the speed increasing ring gear is rotated at a higher speed than a speed of the speed increasing carrier, the reduction sun gear is connected to an output shaft of the actuator transmitting the control torque to the reversing mechanism to be rotated integrally with the output shaft, the reduction carrier is rotated at a lower speed than a speed of the reduction ring gear when the input member, the first rotary shaft, and the second rotary shaft are rotated integrally, and the reduction ring gear is connected to the speed increasing ring gear to be rotated integrally with the speed increasing ring gear”.
The closest prior art of Kurth (US 10,648,549) discloses a differential mechanism (2) comprising two sun gears (5a, 5b), but fails to disclose “the speed increasing sun gear is fixed and not allowed to rotate, the speed increasing carrier is connected to the input member to be rotated integrally with the input member, the speed increasing ring gear is rotated at a higher speed than a speed of the speed increasing carrier, the reduction sun gear is connected to an output shaft of the actuator transmitting the control torque to the reversing mechanism to be rotated integrally with the output shaft, the reduction carrier is rotated at a lower speed than a speed of the reduction ring gear when the input member, the first rotary shaft, and the second rotary shaft are rotated integrally, and the reduction ring gear is connected to the speed increasing ring gear to be rotated integrally with the speed increasing ring gear”, and there is no motivation to modify the differential mechanism taught by Kurth absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659